Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2013/0149503 A1) in view of Bennison et al (US 2017/0320297 A1).
With regards to claim 1, Yamamoto discloses an intermediate film for laminated glass comprising a first end and a second end (i.e., one end and one other end) on opposite sides, the first end being thinner than the second end (i.e., the other end having a thickness larger than the thickness of the one end) (Yamamoto: para. [0029]-[0031]; claim 1; Fig. 1). That the interlayer film is for use in laminated glass that is a head-up display constitutes an intended use. In other words, a head-up display is not positively recited, though in the interest of compact prosecution, Yamamoto discloses its interlayer as used in laminated glass for a head-up display (Yamamoto: para. [0001]). Yamamoto discloses the entire film has having a wedge angle of, for example, 0.3 mrad, which is in the claimed range of 0.1 mrad or more (Yamamoto: Table 1, see Examples 9 and 10). Regarding the claimed steps of determining maximum and minimum first partial wedge angle values at points in 2 mm intervals at 2 cm from the ends of the interlayer film, the first partial regions in 40 mm in the direction connecting the ends, It is noted that since the entire film has a wedge angle of 0.3 mrads, the partial wedge angles are all 0.3 mrads, which gives a difference of 0 mrads (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
Yamamoto does not appear to disclose a difference between a maximum and a minimum value of partial wedge angles of 0.15 mrad or more and 0.4 mrad or less.
Bennison discloses an interlayer construction which has a partial wedge shape (Bennison: para. [0084]-[0085]; Fig. 5).  As depicted, the partial wedge shape has an angle between zero mrad and a particular set angle (Bennison: Fig. 5). The selection of a partial wedge shape is generally known in the art, as it enables cross sectional areas as need for devices such as heads-up displays and automobiles (Bennison: para. [0083]-[0085] and [0238]-[0239]). It is noted that a difference between zero mrad and the angle selected by Yamamoto (i.e., 0.3 mrads) leads to a difference of 0.3 mrad. Yamamoto and Bennison are analogous art in that they are related to the same field of endeavor of interlayers for glass laminates used in heads-up displays. A person of ordinary skill would have found it obvious to have selected the partial wedge shape of Bennison, and to have produced a difference in wedge angle of 0.3 mrad, as such a configuration in known in the art, and furthermore, such a configuration is typically needed in the production of devices such as heads-up displays and automobiles (Bennison: para. [0083]-[0085] and [0238]-[0239]).
Further regarding the claimed position (1) being 8 cm away from the one end in the direction connecting the one end and the other end of the interlayer film and a position (2) being 61.8 cm away, it is noted that the claim technically does not specify the positions (1) and (2) as a part of the film. The positions (1) and (2) could be positions outside the film, such that they are 8 cm away and 61.8 cm away, respectively. In addition, since the thickness of the film increases from the one end to the other end, the limitation that the thickness of the whole of the region for display of the interlayer film increases in such a manner that the thickness of an end part of the region for display in the other end side is larger than in the one end side must necessarily be met. 
With regards to claims 2-3, the calculation method of the claims, when applied to the laminate of Yamamoto and Bennison, would result in a wedge angle difference of 0.3 mrad (see above discussion).
With regards to claim 4, Yamamoto discloses an intermediate film for laminated glass comprising a first end and a second end (i.e., one end and one other end) on opposite sides, the first end being thinner than the second end (i.e., the other end having a thickness larger than the thickness of the one end) (Yamamoto: para. [0029]-[0031]; claim 1; Fig. 1). That the interlayer film is for use in laminated glass constitutes an intended use. In the interest of compact prosecution, Yamamoto discloses its interlayer as used in laminated glass (Yamamoto: para. [0001]). Yamamoto discloses the entire film has having a wedge angle of, for example, 0.3 mrad, which is in the claimed range of 0.1 mrad or more (Yamamoto: Table 1, see Examples 9 and 10). Regarding the claimed steps of determining maximum and minimum first partial wedge angle values at points in 2 mm intervals at 10 cm from the ends of the interlayer film via 250 points, the first partial regions in 40 mm in the direction connecting the ends, It is noted that since the entire film has a wedge angle of 0.3 mrads, the partial wedge angles are all 0.3 mrads, which gives a difference of 0 mrads (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
Yamamoto does not appear to disclose a difference between a maximum and a minimum value of partial wedge angles of 0.15 mrad or more and 0.4 mrad or less.
Bennison discloses an interlayer construction which has a partial wedge shape (Bennison: para. [0084]-[0085]; Fig. 5).  As depicted, the partial wedge shape has an angle between zero mrad and a particular set angle (Bennison: Fig. 5). The selection of a partial wedge shape is generally known in the art, as it enables cross sectional areas as need for devices such as heads-up displays and automobiles (Bennison: para. [0083]-[0085] and [0238]-[0239]). It is noted that a difference between zero mrad and the angle selected by Yamamoto (i.e., 0.3 mrads) leads to a difference of 0.3 mrad. Yamamoto and Bennison are analogous art in that they are related to the same field of endeavor of interlayers for glass laminates used in heads-up displays. A person of ordinary skill would have found it obvious to have selected the partial wedge shape of Bennison, and to have produced a difference in wedge angle of 0.3 mrad, as such a configuration in known in the art, and furthermore, such a configuration is typically needed in the production of devices such as heads-up displays and automobiles (Bennison: para. [0083]-[0085] and [0238]-[0239]).
With regards to the limitation “the thickness in the whole of a region between a position of 8 cm 
Further regarding the claimed position (1) being 8 cm away from the one end in the direction connecting the one end and the other end of the interlayer film and a position (2) being 61.8 cm away, it is noted that the claim technically does not specify the positions (1) and (2) as a part of the film. The positions (1) and (2) could be positions outside the film, such that they are 8 cm away and 61.8 cm away, respectively. In addition, since the thickness of the film increases from the one end to the other end, the limitation that the thickness of the whole of the region for display of the interlayer film increases in such a manner that the thickness of an end part of the region for display in the other end side is larger than in the one end side must necessarily be met. Furthermore, since the structure of the prior art has a length of 1000 mm (i.e., 100 cm), and its thickness is increasing through its length, the claimed limitation must necessarily be met.
With regards to claims 5-6, the calculation method of the claims, when applied to the laminate of Yamamoto and Bennison, would result in a wedge angle difference of 0.3 mrad (see above discussion).
With regards to claims 7-9, since the wedge angle in the interlayer film of Yamamoto and Bennison has a value of either 0 mrad or 0.3 mrad throughout, any conceivable maximum value for partial wedge angle must be 0.3 mrad, which is within the claimed range of 2.0 mrad or less (see above discussion).
With regards to claims 10-12, since the wedge angle in the interlayer film of Yamamoto has a value of 0.3 mrad throughout a particular location, any conceivable minimum value for partial wedge angle in that location must be 0.3 mrad, which is within the claimed range of 0.1 mrad or more (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
With regards to claim 13, the interlayer film comprises a thermoplastic resin (Yamamoto: claim 5).
With regards to claim 14, the interlayer film comprises a plasticizer (Yamamoto: claim 5).
With regards to claim 15, the interlayer film comprises a first surface layer 1 (i.e., second layer) and an intermediate layer 4 (i.e., first layer) arranged on a first surface side thereon (Yamamoto: para. [0030]; Fig. 1).
With regards to claim 16, each of the first surface layer 1 and intermediate layer 4 contains a polyvinyl acetal resin, a content of a hydroxyl group in the polyvinyl acetal resin in the first surface layer 1 is lower than that of the intermediate layer 4 (i.e., higher hydroxyl content in the intermediate layer 4 than the first surface layer 1) (Yamamoto: para. [0041]-[0042]). 
With regards to claim 17, each of the first surface layer 1 and intermediate layer 4 contains a polyvinyl acetal resin and plasticizer, the intermediate layer 4 having a larger amount of plasticizer than the first surface layer 1 as measured relative to 100 parts by weight of the polyvinyl acetal resin in the respective layers (Yamamoto: para. [0045]). 
With regards to claim 19, Yamamoto discloses the interlayer film as arranged between first and second glass lamination members, such that a laminated glass is formed (Yamamoto: para. [0097]-[0098] Fig. 6).
With regards to claim 22, it is that since the partial wedge angles are selected arbitrarily, it is possible to select a series of wedge angles such that a minimum value is 0.1 mrad or more.
With regards to claim 23, a person of ordinary skill in the art would have found it obvious to have incorporated platinum particles within the material of Yamamoto and Bennison in order to provide improved heat shielding properties (Bennison: para. [0225]-[0226]).
With regards to claim 24, a person of ordinary skill in the art would have found it obvious to have incorporated insulating metal oxide particles including an insulating metal oxide coating within the material of Yamamoto and Bennison in order to provide improved heat shielding properties (Bennison: para. [0225]-[0226]).

















Response to Arguments
Applicant's arguments filed June 1st, 2022, have been fully considered but they are not persuasive.
On pages 8-12, Applicant summarizes the claimed invention and summarizes the results obtained, including suppression of double images. These arguments are not persuasive of patentability, as they neither attempt to indicate error in the previous grounds of rejection nor do they present evidence of unobviousness.
On pages 12-15 and 17, Applicant argues that Bennison merely teaches a laminate 32 having a partial wedge shape formed with a portion having a uniform thickness profile and a thickness decreasing from an area of uniform thickness. Applicant argues that modifying Yamamoto with the teachings of Bennison would result in a portion having a wedge angle of 0 mrad and a portion having a wedge shaped profile with decreasing thickness. Applicant argues that the portion with uniform thickness profile is not used in a display region in a heads-up display, and therefore the claim requires a different structure. This argument is not found persuasive as the phrase “display region” is rather broad, and technically, any part of the laminate of Bennison and Yamamoto is capable of functioning as a display. Moreover, Applicant has not pointed to any teachings in the references demonstrating that the region of Bennison with a wedge angle of 0 mrad would not be suitable as a display region.
On pages 15-16, Applicant argues that the difference in maximum and minimum value in Yamamoto and Bennison is 0 mrad, along with a partial edge angle of 0.3 mrad throughout. This argument is not found persuasive as this argument presumes the portion having a wedge angle of 0 mrad does not constitute the claimed minimum angle. This argument is not found persuasive as the region having an angle of 0 mrad is still suitable for a display region.
On pages 17-18, Applicant argues that the minimum value among the 250 first partial wedge values would be 0 mrad. This argument is not found persuasive as claim 4 requires the 250 points to be selected at 2 mm intervals from a position of 10 cm from the one end toward the other end. In addition, this argument is not found persuasive as Applicant’s assertion relies on the establishment of the position at “8 cm toward the other end” and a position at “61.8 cm toward the other end” as a part of the interlayer. However, as articulated in the rejection, these positions need not actually be positions located on the interlayer film.
On pages 18-19, Applicant argues that modifying Yamamoto to meet the claimed invention would yield a maximum and minimum value difference would be 0 mrad, as both positions would have an angle of 0.3 mrad. This argument is not found persuasive as this argument presumes the portion having a wedge angle of 0 mrad does not constitute the claimed minimum angle. Furthermore, the region having an angle of 0 mrad is still suitable for a display region. This argument appears to be a rephrasing of an argument earlier in the filed response.
On page 19, Applicant argues that Yamamoto and Bennison fail to recognize the significance and/or technical meaning of the claimed subject matter, which is in the form of unexpected and superior results (i.e., significant suppression of double images). These arguments are not found persuasive as Applicant has not provided the required evidence showing unexpected results, nor had Applicant provided a nexus. Furthermore, the prior art need not recognize the technical significance or the relationship between the claimed subject matter and its effects in order to establish a case of obviousness.
On pages 20-21, Applicant argues that claim 10 is rejected over Yamamoto in view of Bennison, and not Yamamoto alone. Applicant then appears to rephrase the arguments found on pages 12-15 and 17. Ultimately, the arguments remain unpersuasive, as the phrase “display region” is rather broad, and technically, any part of the laminate of Bennison and Yamamoto is capable of functioning as a display. Moreover, Applicant has not pointed to any teachings in the references demonstrating that the region of Bennison with a wedge angle of 0 mrad would not be suitable as a display region.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783